People v Figueroa (2015 NY Slip Op 09388)





People v Figueroa


2015 NY Slip Op 09388


Decided on December 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2015

Tom, J.P., Renwick, Saxe, Kapnick, JJ.


16472 185/12

[*1] The People of the State of New York, Respondent, —
vOmayra Figueroa, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Shane Tela of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Richard D. Carruthers, J.), rendered on or about January 15, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 22, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.